DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the independent claim in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a multilayer ceramic capacitor comprising… in a plane including a center portion in the length direction, and the stacking direction and the width direction of the first dielectric ceramic layer, where a thickness at a center portion in the stacking direction is defined as T1, a thickness at an end of the first dielectric ceramic layer in the width direction is defined as T2, and respective thicknesses between an end of the first internal electrode layer in the length direction which is not connected to the second external electrode, and the second external electrode, and between an end of the second internal electrode layer in the length direction which is not connected to the first external electrode, and the first external electrode is defined as T3, a difference in thickness between T1 and T2 is within about 10% of T1, and the thickness of T3 is greater than T1 and T2 and the difference thereof is about 10% or more of T1 and T2, as recited in combination in independent claim 1. 
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in the independent claim are believed to render the claim and the claims dependent thereto patentable over the prior art of record. Prior art of record, e.g., US 9779875 teaches adjusting the thickness of internal electrode layers along the width of the capacitor (see, e.g., FIG. 2, 3; column 4 lines 28-56, column 5 lines 11-23), but fails to teach or suggest the claimed difference in thickness between T1 and T2 of a dielectric ceramic layer and also, in combination, the claimed relationship of T3 to T1 and T2.
Other prior art of record, e.g., US 10777358 teaches a thickness of T3 greater than T1 and T2 (see, e.g., FIG. 2, 3, 5; column 7 lines 59-67) but fails to teach or suggest the claimed relationship of T1 to T2 and also, in combination, the difference of T3 to T1 and T2, as claimed. 
Therefore, claims 1-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20060214263 (see, e.g., FIG. 2 and detail FIG. 3); US 20210035740 (see, e.g., FIG. 4); US 11270845 (see, e.g., FIG. 8; column 12 lines 16-17); and US 20220148812 (see, e.g., paragraph 279).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848